Mr. Justice Aldrey
delivered the opinion of the court.
The District Court of San Juan, Section 1, ordered the transfer of this case to the District Court of Arecibo, the residence of the defendants. Id the appeal taken from that order by the plaintiff he maintains that, in accordance with the case of Cintron v. El Zenit, 26 P. R. R. 260, the change-of venue should not have been granted because the defendant should have exhibited with the motion for change of venue an affidavit of merits as required by section 82 of the Code of Civil Procedure.
The case cited is not similar to the case at bar, for in that case although two affidavits accompanied the motion for change of venue, they did not set up any fact that would enable the court to determine whether the defendant had a meritorious defense, while in this case, although no affidavit of merits was' presented independently of the motion for change of venue, yet in the motion it was alleged under oath that “the defendants have stated the case fully and fairly to their attorney and he has informed them that they have a good and substantial defense on the merits, and the defendants actually so believe.” This allegation is similar *373to- that made in the case of Bithorn et al. v. Ball et al., 17 P. R. R. 549, which was held to he sufficient.
The ends of justice and the object of section 82 of the Code of Civil Procedure in requiring- an affidavit of merits in order to obtain a change of venue are both met when such a sworn statement is made, although it may be included in the motion for change of venue.
The order appealed from must be

Affirmed.

Chief Justice Hernández and' Justices Wolf, del Toro and Hutchison concurred.